Citation Nr: 0724211	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to eligibility for dependents' educational 
assistance pursuant to the provisions of 38 U.S.C. Chapter 
35.  


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to April 
1980.  The appellant is the surviving spouse of the veteran.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, No. 03-1688 (U.S. 
Vet. App. July 18, 2007), that when adjudicating a claim for 
DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Based on the Board's 
preliminary review of the claims and the February 2005 notice 
provided to the appellant pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), the Board finds that it 
is required to remand this case so that the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.  

The appellant should also be asked to provide any evidence in 
her possession that pertains to the claims, and advised of 
the bases for assigning ratings and effective dates.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter, noting (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  The appellant should also 
be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, asked to 
provide any evidence in her possession 
that pertains to her claims, and 
advised of the bases for assigning 
ratings and effective dates.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claims 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



